Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claims 2-15 arerejected on the ground of nonstatutory double patenting as being unpatentable over claims (as listed below) of U.S. Patent No 10869057, 10,225,574, U.S. Patent No. 9,788,012, 15/190,097, 9,571,855. U.S. Patent No. 9,473,791, U.S. Pat. No. 9,386,321. U.S. Patent No. 9,232,232, U.S. Patent No. 9,247,269. U.S. Patent No. 9,232,232, U.S. Patent No. 9,247,269. U.S. Patent No. 9,083,979, U.S. Patent No. 9,078,002. No. 9,083,979, and U.S. Patent No. 9,078,002. U.S. Patent No. 8,942,285. U.S. Patent U.S. Patent No. 8,942,285. U.S. Patent No. 8,767,829, U.S. Patent No. 8,503,529, U.S. Patent No. 8,401,078, U.S. Patent No. 8,477,851, U.S. Patent No. 8,050,323, U.S. Patent No. 7,894,524, U.S. Patent No. 7,266,150. U.S. Patent No. 6,816,552. Although the claims at issue are not identical, they are not patentably distinct from each other because they citing similar subject matter.
Instant Application
i.e. U.S. Patent No. 8942285
2. the encoded image data comprising:: picture frames comprising picture regions with pixel values in a compressed format, wherein at least one region within a predicted frame is determined using pixel values from at least a first referenceable frame and a second referenceable frame, the first referenceable frame being prior to the second referenceable frame in decoding 
an expiration signal that identifies the first referenceable frame as expired, and in response to the expiration signal, the first referenceable frame is discarded as a candidate referenceable frame in decoding the video bitstream.

3. (New) The apparatus of claim 2, wherein the bitstream further comprises weighting parameters identifying interpolation weights to interpolate pixel values of the at least one region within the predicted frame from pixel values of the first and second referenceable frames.

4. (New) The apparatus of claim 3, wherein the interpolation weights are unequal.



6. (New) The apparatus of claim 2, wherein the bitstream further comprises a signal identifying how to interpolate pixel values of the at least one region within the predicted frame from pixel values of the first and second referenceable frames.

7. (New) The apparatus of claim 6, wherein pixel values of the at least one region within the predicted frame are interpolated from pixel values of the first and second referenceable frames using unequal interpolation weights.

8. (New) The apparatus of claim 7, wherein the unequal interpolation weights are determined based on a frame distance of each of the referenceable frames to the predicted frame.

9. (New) A decoder, the decoder being configured to process a sequence of coded frames in a bitstream, each frame comprising pixel values, wherein at least one region within a predicted frame is determined using pixel values from at least a first referenceable frame and a second referenceable frame, the first referenceable frame being prior to the second referenceable frame in decoding order and subsequent to the second referenceable frame in display order, wherein the predicted frame is prior to both the first and the second referenceable frames in display order, and wherein the bitstream comprises an expiration signal that identifies the first referenceable frame as expired, and in response to the expiration signal, the first referenceable frame is discarded as a candidate referenceable frame in decoding the bitstream.



11. (New) The decoder of claim 10, wherein the interpolation weights are unequal.

12. (New) The decoder of claim 10, wherein the interpolation weights are determined based on a frame distance of each of the referenceable frames to the predicted frame.

13. (New) The decoder of claim 9, wherein a signal transmitted from an encoder to the decoder within the bitstream identifies how to interpolate pixel values of the at least one region within the predicted frame from pixel values of the first and second referenceable frames.



15. (New) The decoder of claim 14, wherein the unequal interpolation weights are determined based on a frame distance of each of the referenceable frames to the predicted frame.






receiving a signal identifying the another referenceable frame as expired; and in response to the signal, discarding the another referenceable frame as a referenceable frame.



wherein the reference frame is a predicted frame.

, wherein the reference frame is an intra frame.


wherein the another referenceable frame is a nearest referenceable frame to the current frame.
A computer-implemented method for pixel value interpolation of a current frame in an image system, the method comprising: 

wherein the reference frame is a predicted frame.



wherein the reference frame is subsequent to the current frame in display order.

US PAT. No. 10869057

A method for video processing, the method comprising: receiving, at a decoder asa coded bitstream,a sequence of referenceable frames spaced by at least one bidirectional predicted frame, wherein a number of bidirectional predicted frames betweentwo consecutive sets of the referenceable frames in the sequence is variable; determining, by the decoder, at least one picture region of at least one of the bidirectional predicted frames using an unequal weighting of pixel values corresponding to at least two referenceable frames; determining, by the decoder, at least one macroblock within at least one of the bidirectional predicted frames using direct mode prediction based on motion vectors from two or more predicted frames, wherein at least one of the motion vectors 

wherein the unequal weighting of the pixel values corresponding tothe twoor more predicted frames includes weights greaterthanone or less than zero.

wherein at least one of the two or more predicted frames precedes the bidirectional predicted frame in a display order.


wherein the unequal weighting of the pixel values corresponding tothe at least two referenceable frames includes weightsFirst Named Inventor Gary A. Demos Attorney Docket: 07314-0015046 / 07314- greaterthanone or less than zero.











Allowable Subject Matter
Claims 2-15 are allowed. In view of all factual information, the claimed invention “as a whole” would have been not obvious at that time to an ordinary skill person in the art and the conclusion is reached on the basis of the facts gleaned from the prior art and on the entire record, by a preponderance of evidence, with due consideration to the persuasiveness of any arguments and any secondary evidence from the prosecution history.  

 KONDO et al., "Proposal for Minor Changes to Multi-Frame Buffering Syntax for lmproving Coding Efficiency of 8-Pictures", ISO/IEC JTC1/SC29/WG11 and ITU-T SG16 Q.6, XX, XX, January 29, 2002, pages 1-10, [XP002249662] (IDS from prior continuation) discloses non-transitory computer-readable medium storing encoded image data configured to be processed by one or more processing devices, the encoded image data (see abstract) comprising: picture frames (as cited below, i.e. Fig. 1 with multiple frames shownn) comprising picture regions (i.e. reference block as shown in Fig. 3) with pixel values (as cited above, i.e. pixel in the Blocks, i.e pixel of Bb as shown in Fig. 3) in a compressed format (as cited below, the reference frames, i.e. BC) 
    PNG
    media_image1.png
    583
    624
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    276
    954
    media_image2.png
    Greyscale

Bergmann et al. (US 4,651,207) discloses


    PNG
    media_image3.png
    490
    722
    media_image3.png
    Greyscale
 to interpolate pixel values of the at least one region within the predicted frame from pixel values of the first and second referenceable frames (Fig. 3, col. 3, ln 40-50)

    PNG
    media_image4.png
    297
    504
    media_image4.png
    Greyscale

US 5909224 discloses four-buffer frame controller and control method manage the four frame buffers including decoding, displaying and discarding of I-frames, P-frames and B-frames so that video data decoding is accelerated. The four-buffer frame controller and control method frees one frame buffer when the frame buffer contains obsolete data, defined as data which is no longer useful for 

However, None of these prior art discloses wherein at least one region within a predicted frame is determined using pixel values from at least a first referenceable frame and a second referenceable frame  the first referenceable frame being prior to the second referenceable frame in decoding order and subsequent to the second referenceable frame in display order wherein the predicted frame is prior to both the first and the second referenceable frames in display order; an expiration signal that identifies the first referenceable frame as expired, and in response to the expiration signal, the first referenceable frame is discarded as a candidate referenceable frame in decoding the video bitstream as claimed.

Conclusion
US 6493043 B1 (14) FIG. 3 shows an exemplary embodiment for a scalable video input system 110. In this embodiment, video input system 110 includes video input module 300 and video processing module 350. Video input module 300 includes receiver 302, processor 304, and buffer 306. Receiver 302 receives a live video signal and forwards the live video signal to processor 304. Processor 304 converts the received video signal into a video signal having a common video data format. The formatted video signal is then forwarded to buffer 306 for transfer to video processing module 350. In alternate embodiments of the invention, video input module 300 may include an ancillary data extractor for removing ancillary data from a live video signal
US 6642968 B1 video signal frame rate matching using three buffers. The method and apparatus reads frame data out of the third buffer. At substantially the same time, the method and apparatus fills 
US 8559513 B2 improving an image quality of a sequence of two or more bi-directionally predicted intermediate frames, where each of the frames includes multiple pixels. One method involves determining a brightness value of at least one pixel of each bi-directionally predicted intermediate frame in the sequence as an equal average of brightness values of pixels in non-bidirectionally predicted frames bracketing the sequence of bi-directionally predicted intermediate frames. The brightness values of the pixels in at least one of the non-bidirectionally predicted frames is converted from a non-linear representation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANK F HUANG/Primary Examiner, Art Unit 2485